ORDER
P.e: Jurisdiction of Court
On September 15, 1981, defendant's notion contesting this court's jurisdiction to entertain the government's motion to revoke defendant's probation was heard.
This written order is issued to further explain and delineate the reasoning for the decision stated in open court.
On July 5, 1977 an information was. filed in the Trial Division of the High Court of the Trust Territory which charged Rosa T. Deleon Guerrero with various crimes including embezzlement.
In April, 1978, the High Court senténced the defendant to five years in jail for embezzlement but suspended all five years on certain conditions. One condition was that the defendant was to make restitution to the victim in the minimum amount of $50.00 a month.
Nothing further transpired in the case until the Attorney General's office for the Commonwealth filed the vjithin proceeding to revoke the defendant's probation because of her failure to make restitution as ordered.
The defendant raised the issue of jurisdiction and argues that this court can not enforce or enter further orders on the High Court Order of April of 1975.
*192Some History is needed to explain the status of .the’ relationship pf the two courts as they pertain to this matter.
■ Department of .Interior Secretarial Order 298ft was issued, effective April. 1, .1976.. Essentially, this Order separated-the Northern liarían as District from the rest of the Trust Territory for administrative and legislative matters. Part IV of the order provided that the laws of the Trust Territory and other local lavs in effect on April 1, 1976 would remain the laws of the northern Marianas until altered or repealed hv the Northern Marianas. Legislature. All .civil and -criminal' proceedings in which the Trust Territory was a party remained unaffected except that criminal proceedings after April 1, 1976.'would be’brought in the ■name of the Government of the Northern Mariana Islands.
Part XII of the Order provided:
Judicial -Authority. '
Until a judiciary' is established for the Northern Mariana Islands in accordance with the Covenant, the judicial authority of the Government of the Northern Mariana Islands shall remain vested in the I’igb Court of the Trust- Territory and such other courts, as may be established pursuant to law.
On January 9, 1978 the Constitution of the Commonwealth of the Northern Mariana Islands become effective. That document recites, in the Schedule on Transitional Matters, Section 4:
Section 4: Continuity of Judicial Matters.
As of the effective date'-of the Constitution the Marianas District Court of the Government of the Northern I.Iarian’a Islands shall become the Commonwealth Trial Court and the judges’ serving on the Marianas District Court shall be judges of the Commonwealth Trial Court serving at. the pleasure of the governor until the governor appoints judges- of the Commonwealth Trial Court under article IV, Section 4, of the Constitution. Civil and criminal matters pending before the Marianas District Court on the effective date of the Constitution shall become matters pending before'the Commonwealth Trial Court. Civil and criminal matters pending before the High Court of the Trust Territory, of the Pacific Islands *193on the effective cate of the Constitution that involve natters within the jurisdiction of the Commonwealth Trial Court of (sic) the United States District Court for the northern Mariana Islands shall regain within the jurisdiction ■ of the High'Court until finally decided.
Thus, the High Court properly proceeded to hear the ca.se of the defendant, and impose sentence after the January 9, 1975 date because the infofmation had been filed in the High Court prior to January 9, 19.78.
It is specifically found that once the High Court imposed sentence upon the defendant in April, of 1978, the matter was finally decided. Berman v. United States 302 U.S. 211. 58 S.Ct. 169, 82 L.ed. 204 (1937).
It is further found that the High Court no longer-' has enforcement powers (as perhaps, contrasted with modification powers in some cases) in.the Commonwealth. Sablan v. Sablan 8 TTR _ (App. Div. October, 1980; Civil Appeal No. 331); Part XIL Secretarial Order 2989.
The police .of the Commonwealth who would carry out any order of commitment and the Commonwealth's penal facilities which would detain any criminal defendant are no longer an adjunct or part of the T.T. justice system. They are part and parcel of the Commonwealth's justice system and any order of commitment (the. bottom line of any revocation of probation) must be issued by a court which is part of the justice system.
Several theories can be advanced for chis court's jurisdiction at this point such as enlargement of jurisdiction by intendment, 21 CJS page 40,' or the inherent powers of the court.
Basicall.y, once a new court is created which s'upplenents ~he former, there is a transfer by operation of. law either exPressly or impliedly.
*194In reading the documents referred to above, the drafters were not that clear- op the post-judgment enforcement transfers, however, it is clear that by implication, the court(s) established in the Commonwealth would assume jurisdiction over the cases such as the one presented here. 22 CJS page 412; 24 CJS page 398: Ex Parte Combs 195 P2d 772 (Okla).
Consequently it is held, that this court has jurisdiction to hear the motion to revoke probation and, if necessary, to so revoke it and issue any commitment orde'r based thereon.
The motion of defendant is denied.
Dated at Saipan, CM this 18th day of September’, 1981.
Robert A. Hefner, Chief Judge